Whitfield, J.,
delivered the opinion of the court,
Trice v. Walker, 71 Miss., 968, is conclusive of the correctness of the action of the learned circuit judge. That decision points out the fact that §4425, code 1892, adds to § 1774, code 1880, the clause “or to have a lien on,” and expressly declares that the former section “certainly gives the right to a mere lienor to interpose a claim, regardless of possession or the right of possession.” The appellants were advised that the claimants were assérting the landlord’s lien,' and, if it would have been more correct to have sustained the application for an itemized bill of particulars, it is obvious from the whole record that they have suffered no damage by the action of the court in overruling it; so that, if error, it ivas not reversible error.

Affirmed.